         Case 18-06458             Doc 41     Filed 10/03/18 Entered 10/03/18 12:17:14                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: UNLIMITED ROOFING UPGRADER, LLC                                            § Case No. 15-12398
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 07, 2015. The undersigned trustee was appointed on April 07, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                48,147.65

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                               51.61
                                    Bank service fees                                                  2,212.57
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                45,883.47
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-06458              Doc 41  Filed 10/03/18 Entered 10/03/18 12:17:14 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 08/06/2015
       and the deadline for filing governmental claims was 10/04/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $5,564.77. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $5,564.77, for a total compensation of $5,564.77. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 08/28/2018                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-06458                   Doc 41            Filed 10/03/18 Entered 10/03/18 12:17:14                                            Desc Main
                                                                          Document     Page 3 of 9
                                                                                                                                                                                 Exhibit A


                                                                                  Form 1                                                                                         Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-12398                                                                      Trustee:         (330640)       THOMAS E. SPRINGER
Case Name:        UNLIMITED ROOFING UPGRADER, LLC                                          Filed (f) or Converted (c): 04/07/15 (f)
                                                                                           §341(a) Meeting Date:           05/04/15
Period Ending: 08/28/18                                                                    Claims Bar Date:                08/06/15

                                1                                          2                           3                          4                    5                     6

                    Asset Description                                 Petition/             Estimated Net Value              Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,        Abandoned            Received by       Administered (FA)/
                                                                       Values             Less Liens, Exemptions,           OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                     Remaining Assets

 1       BMO Harris checking account.                                      9,000.00                        5,122.92                                    5,122.92                      FA

 2       Accounts receivable. American Dream Home                         32,903.75                      33,677.94                                    40,524.73                      FA
          Improvement, Inc.
         3040 S. FInley Rd., Ste 200, Downers Grove, IL
         60515

 3       Preference Adversary Settlement (Burciaga) (u)                   25,000.00                        2,500.00                                    2,500.00                      FA

 3       Assets      Totals (Excluding unknown values)                   $66,903.75                    $41,300.86                                    $48,147.65                   $0.00



     Major Activities Affecting Case Closing:

                  Trustee has reviewed the Debtor's financial records and has requested further information from the Debtor's principal regarding various potential preference payments
                  and/or fraudulents transfers as well as demand for turnover from Debtor's principal for funds spent post-petition from bank account. Rule 2004 exam taken by
                  Trustee's attorney.


                  Settlement and compromise reached with Debtor's principal based on claims filed. Trustee was ready to prepare Final Report until claim 2 amended on 1/2/18 based
                  on judgment entered against Debtor 1/2/18. Trustee to review and take appropriate action.

     Initial Projected Date Of Final Report (TFR):        December 15, 2016                  Current Projected Date Of Final Report (TFR):          July 27, 2018 (Actual)




                                                                                                                                               Printed: 08/28/2018 08:54 AM      V.14.14
                         Case 18-06458                   Doc 41       Filed 10/03/18 Entered 10/03/18 12:17:14                                            Desc Main
                                                                        Document     Page 4 of 9
                                                                                                                                                                             Exhibit B


                                                                                     Form 2                                                                                  Page: 1

                                                        Cash Receipts And Disbursements Record
Case Number:         15-12398                                                                    Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           UNLIMITED ROOFING UPGRADER, LLC                                             Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******2766 - Checking Account
Taxpayer ID #:       **-***9272                                                                  Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 08/28/18                                                                          Separate Bond: N/A

   1             2                             3                                     4                                           5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From               Description of Transaction              T-Code              $                   $              Account Balance
05/05/15       {2}         Illini Legal Service, P.C.        Collected Receivables                          1121-000             33,677.94                                33,677.94
06/08/15       {2}         American Dream Home               Collected Receivables                          1121-000              6,846.79                                40,524.73
                           Improvement
07/28/15       {1}         BMO Harris Bank N.A.              Settlement Pursuant to Order                   1129-000              2,867.10                                43,391.83
07/28/15       {1}         BMO Harris Bank N.A.              Settlement Pursuant to Order                   1129-000                 176.16                               43,567.99
09/30/15                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       66.84          43,501.15
10/30/15                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.56          43,438.59
11/30/15                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.39          43,378.20
12/31/15                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.63          43,309.57
01/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.05          43,249.52
02/25/16       {1}         Sergio A. Burciaga                Settlement Pursuant to Order                   1129-000              2,079.66                                45,329.18
02/26/16       101         Arthur B. Levine Company          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       23.29          45,305.89
                                                             BALANCE AS OF 02/26/2016 FOR CASE
                                                             #15-12398, Bond Premium
03/01/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.16          45,245.73
03/31/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       71.41          45,174.32
04/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.63          45,111.69
05/31/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.55          45,049.14
06/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       71.08          44,978.06
07/29/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.36          44,915.70
08/31/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       70.87          44,844.83
09/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       64.32          44,780.51
10/31/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.09          44,718.42
11/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.42          44,650.00
12/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       64.04          44,585.96
01/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.39          44,517.57
02/03/17       102         INTERNATIONAL SURETIES, LTD.      BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       15.45          44,502.12
                                                             BALANCE AS OF 02/03/2017 FOR CASE
                                                             #15-12398, Bond #016073584
02/28/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       59.74          44,442.38
03/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       66.05          44,376.33
04/28/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       59.57          44,316.76
05/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       70.11          44,246.65
06/30/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       63.64          44,183.01
07/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       61.43          44,121.58
08/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       69.81          44,051.77
09/29/17                   Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       61.24          43,990.53

                                                                                                 Subtotals :                   $45,647.65             $1,657.12
{} Asset reference(s)                                                                                                                     Printed: 08/28/2018 08:54 AM       V.14.14
                         Case 18-06458                  Doc 41      Filed 10/03/18 Entered 10/03/18 12:17:14                                                Desc Main
                                                                      Document     Page 5 of 9
                                                                                                                                                                               Exhibit B


                                                                                Form 2                                                                                         Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         15-12398                                                                    Trustee:              THOMAS E. SPRINGER (330640)
Case Name:           UNLIMITED ROOFING UPGRADER, LLC                                             Bank Name:            Rabobank, N.A.
                                                                                                 Account:              ******2766 - Checking Account
Taxpayer ID #:       **-***9272                                                                  Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 08/28/18                                                                          Separate Bond: N/A

   1             2                          3                                     4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                          Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From             Description of Transaction                  T-Code              $                   $              Account Balance
10/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         67.49          43,923.04
11/30/17                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         63.17          43,859.87
12/28/17       {3}         Sergio A. Burciaga              Settlement of preference adversary               1241-000                   500.00                               44,359.87
12/28/17       {3}         Sergio A. Burciaga              Settlement of preference adversary               1241-000                1,000.00                                45,359.87
12/28/17       {3}         Sergio A. Burciaga              Settlement of preference adversary               1241-000                1,000.00                                46,359.87
12/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         61.10          46,298.77
01/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         73.25          46,225.52
02/13/18       103         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                         12.87          46,212.65
                                                           BALANCE AS OF 02/13/2018 FOR CASE
                                                           #15-12398, yearly bond premium
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         62.04          46,150.61
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         66.38          46,084.23
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         64.07          46,020.16
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         72.81          45,947.35
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                 2600-000                                         63.88          45,883.47

                                                                                ACCOUNT TOTALS                                     48,147.65             2,264.18         $45,883.47
                                                                                       Less: Bank Transfers                              0.00                 0.00
                                                                                Subtotal                                           48,147.65             2,264.18
                                                                                       Less: Payments to Debtors                                              0.00
                                                                                NET Receipts / Disbursements                     $48,147.65             $2,264.18



                                                                                                                                     Net              Net                   Account
                                                                                TOTAL - ALL ACCOUNTS                               Receipts      Disbursements              Balances

                                                                                Checking # ******2766                              48,147.65             2,264.18           45,883.47

                                                                                                                                 $48,147.65             $2,264.18         $45,883.47




{} Asset reference(s)                                                                                                                       Printed: 08/28/2018 08:54 AM       V.14.14
                    Case 18-06458             Doc 41   Filed 10/03/18 Entered 10/03/18 12:17:14                         Desc Main
                                                         Document     Page 6 of 9

                                                      EXHIBIT C
                                               ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: August 6, 2015

Case Number: 15-12398                                            Page: 1                                            Date: August 28, 2018
Debtor Name: UNLIMITED ROOFING UPGRADER, LLC                                                                        Time: 08:54:35 AM
Claim #   Creditor Name & Address                 Claim Type    Claim Ref. No. / Notes        Amount Allowed         Paid to Date   Claim Balance

          THOMAS E. SPRINGER                      Admin Ch. 7                                        $5,564.77              $0.00        5,564.77
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
          THOMAS E. SPRINGER                      Admin Ch. 7                                       $15,241.00              $0.00       15,241.00
200       SPRINGER BROWN, LLC
          300 S. County Farm Road , Suite I
          Wheaton, IL 60187
          THOMAS E. SPRINGER                      Admin Ch. 7                                          $599.66              $0.00          599.66
200       SPRINGER BROWN, LLC
          300 S. County Farm Road , Suite I
          Wheaton, IL 60187
BOND      INTERNATIONAL SURETIES, LTD.            Admin Ch. 7                                            $28.32            $28.32            0.00
200       SUITE 420
          701 POYDRAS STREET
          New Orleans, LA 70139
BOND2     Arthur B. Levine Company                Admin Ch. 7                                            $23.29            $23.29            0.00
200       370 Lexington Ave.
          Suite 1101
          New York, NY 10017
1         Lino Campos d/b/a                        Unsecured                                        $24,821.58              $0.00       24,821.58
 610      Diamond Exteriors & David's Construction              Order on Objection to claim reducing to $24,821.58 entered 7/7/17
          Porro Niermann & Petersen LLC,821 West G
          Aurora, IL 60506
2         Carlos Garcia and CMG Roofing           Unsecured                                          $4,926.80              $0.00        4,926.80
 610      Cunningham & Smith Law Group                          Order on Objection to claim reducing to $4,926.80 entered 7/7/17
          22 W. Washington, Suite 1500
          Chicago, IL 60602

<< Totals >>                                                                                         51,205.42              51.61       51,153.81
         Case 18-06458        Doc 41      Filed 10/03/18 Entered 10/03/18 12:17:14                 Desc Main
                                            Document     Page 7 of 9


                                TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

           Case No.: 15-12398
           Case Name: UNLIMITED ROOFING UPGRADER, LLC
           Trustee Name: THOMAS E. SPRINGER
                                              Balance on hand:                          $          45,883.47
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $               0.00
                                              Remaining balance:                        $          45,883.47

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - THOMAS E. SPRINGER                                  5,564.77                0.00       5,564.77
Attorney for Trustee, Fees - THOMAS E. SPRINGER                    15,241.00                0.00      15,241.00
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                  599.66                 0.00           599.66
Other Expenses: Arthur B. Levine Company                               23.29            23.29                0.00
Other Expenses: INTERNATIONAL SURETIES, LTD.                           28.32            28.32                0.00
                          Total to be paid for chapter 7 administration expenses:       $          21,405.43
                          Remaining balance:                                            $          24,478.04

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $               0.00
                          Remaining balance:                                            $          24,478.04




   UST Form 101-7-TFR (05/1/2011)
           Case 18-06458         Doc 41      Filed 10/03/18 Entered 10/03/18 12:17:14                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          24,478.04
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 29,748.38 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 82.3 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Lino Campos d/b/a                                      24,821.58                 0.00      20,424.09
  2            Carlos Garcia and CMG Roofing                           4,926.80                 0.00       4,053.95
                             Total to be paid for timely general unsecured claims:          $          24,478.04
                             Remaining balance:                                             $               0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-06458         Doc 41     Filed 10/03/18 Entered 10/03/18 12:17:14                  Desc Main
                                              Document     Page 9 of 9




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
